Title: From George Washington to Clement Biddle, 24 March 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon March 24th 1788

Your letter of the 16th Inst. enclosing the Bill of Lading & Certificate of the Articles shipped on my Acct came duly to hand. The Packet has not yet arrived unless she passed by here yesterday.
I thank you for your attention to the letters which I committed to your care. As I do not know whither you may have received the Interest due upon my Certificate in your hands, and some charges will arise from the harrow furnished by Mr Peters, and the livery lace, I enclose you a Bank Bill for forty Dollars which you will please to pass to my credit. I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington

